Citation Nr: 1218504	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-33 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for multiple sclerosis with left lower extremity weakness and erectile dysfunction. 

2.  Entitlement to an initial rating in excess of 10 percent for left upper extremity weakness associated with multiple sclerosis with left lower extremity weakness and erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 1987 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for multiple sclerosis with left lower extremity weakness and erectile dysfunction and left upper extremity weakness, effective December 28, 2006.  

In his substantive appeal, the Veteran requested a Board hearing, which was scheduled in March 2012.  However, in a March 2012 statement, the Veteran cancelled his hearing request.  

As the record has indicated that either the Veteran has claimed or the medical evidence has shown additional residual symptoms associated with his multiple sclerosis, for clarification purposes, the Board has recharacterized the issues on appeal as set forth on the front page of this decision.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's service-connected multiple sclerosis with left lower extremity weakness and erectile dysfunction has more nearly approximated moderately severe incomplete paralysis of the sciatic nerve.  

2.  Throughout the course of the appeal, the Veteran's service-connected left upper extremity weakness has more nearly approximated moderate incomplete paralysis of all radicular groups.

3.  Throughout the course of the appeal, the Veteran's right lower extremity weakness has more nearly approximated mild incomplete paralysis of the sciatic nerve.  

4.  Throughout the course of the appeal, the Veteran right upper extremity weakness has more nearly approximated mild incomplete paralysis of all radicular groups.

5.  The Veteran's urinary frequency is not productive of daytime voiding between two to three hours, or awakening to void two times per night.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability evaluation of 40 percent, but no higher, for multiple sclerosis with left lower extremity weakness and erectile dysfunction, have been met, effective December 28, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Codes 8018-8520 (2011).

2.  The criteria for entitlement to an initial disability evaluation of 40 percent, but no higher, for left upper extremity weakness have been met, effective December 28, 2006.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8513.

3.  The criteria for entitlement to a separate disability evaluation of 10 percent, but no higher, for right lower extremity weakness, have been met, effective December 28, 2006.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8520.

4.  The criteria for entitlement to a separate disability evaluation of 20 percent, but no higher, for right upper extremity weakness have been met, effective December 28, 2006.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8513.

5.  The criteria for entitlement to a separate compensable disability evaluation for urinary frequency have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.7, 4.115a.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

In the instant case, the appeal arises from disagreement with the assigned rating after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial increased ratings) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id. There has been no allegation of such error in this case. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records as well as the identified post-service private medical records.  The Veteran also identified treatment at the Swedish Medical Center Neuroscience Institute and submitted an authorization for these records.  However, despite two requests by the RO for these records, the facility has not submitted any records.  The Veteran was informed that these records were not received.  The Board finds that any further attempts to obtain these records would be futile.  

The Veteran's representative indicated that the Veteran received treatment at the Richmond, Virginia VA Medical Center (VAMC).  However, an April 2011 inquiry showed that no progress notes were found for the Veteran at this VAMC.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The Veteran was afforded appropriate VA examinations to determine the severity of his claimed disabilities in May 2007 and May 2011.  Even though it does not appear that the claims file was reviewed by the VA examiners, the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds that the examinations were adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board acknowledges that the Veteran's representative asked for another VA examination in an April 2012 brief if increased ratings were not awarded.  Specifically, the representative requested a 40 percent rating for left lower extremity weakness, which has been awarded in this decision, and a separate 10 percent rating for voiding dysfunction.  Although, the Board did not grant a separate 10 percent rating for voiding dysfunction, the representative did not provide any reasons as to why a new examination was needed except to point out that the most recent VA examination was performed by a nurse practitioner.  

In Cox v. Nicholson, 20 Vet. App. 563 (2007), the Court held that it has never required that medical examinations under section 5103A only be conducted by physicians.  As provided by 38 C.F.R. § 3.159(a)(1), "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  In Cox, a nurse practitioner was found to fit squarely into the requirement of section 3.159(a)(1) as a provider competent to provide diagnoses, statements, or opinions.  

Similarly, in this case, the May 2011 VA examiner, who was identified as a nurse practitioner, completed medical education and training and meets the requirement of section 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions.  Moreover, as noted above, the examination report is sufficient for rating purposes.  The representative has not alleged any other deficiencies in the most recent May 2011 examination.  Moreover, there has been no indication that the Veteran's multiple sclerosis has increased in severity since the last examination.  

There is no other reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to increased ratings. 

The appeal is thus ready to be considered on the merits.

Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7; see 38 C.F.R. § 4.21 (2011).  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has assigned an initial 20 percent rating for multiple sclerosis with lower extremity weakness and erectile dysfunction under 38 C.F.R.  § 4.124a, Diagnostic Codes 8018-8520.  The hyphenated code indicates that the Veteran's multiple sclerosis includes manifestations of lower extremity weakness.  See 38 C.F.R.  § 4.27. The RO has also assigned a separate 10 percent rating for left upper extremity weakness under 38 C.F.R.  § 4.124a Diagnostic Code 8515.  

Under Diagnostic Code 8018, multiple sclerosis warrants a minimum evaluation of 30 percent, which contemplates "ascertainable residuals."  38 C.F.R. § 4.124a.  A disability evaluation in excess of 30 percent is not directly provided under Diagnostic Code 8018.  In order to warrant a rating in excess of 30 percent for multiple sclerosis, the disorder must be rated on its residuals.  See 38 C.F.R.  § 4.124a, Diagnostic Code 8018.

The provisions of 38 C.F.R. § 4.124a provide that multiple sclerosis may also be rated from 30 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  In determining any additional disability, the Board must consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  Id. 

Diagnostic Code 8520 for paralysis of the sciatic nerve provides a 20 percent rating for moderate incomplete paralysis of that nerve; a 40 percent rating for moderately severe incomplete paralysis; and a 60 percent rating for severe incomplete paralysis, with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

Under Diagnostic Code 8515, incomplete paralysis of the median nerve of the major hand warrants a 10 percent rating when mild, a 30 percent rating when moderate, and a 50 percent rating when severe.  Complete paralysis of the median nerve of the major hand warrants a 70 percent rating.  Further, incomplete paralysis of the median nerve of the minor hand warrants a 10 percent rating when mild, a 20 percent rating when moderate, and a 40 percent rating when severe.  Complete paralysis of the median nerve of the minor hand warrants a 60 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

As discussed in more detail below, as the Veteran has sensory abnormalities that affect the entire arm, hence Diagnostic Code 8513 for paralysis of all radicular groups is applicable to this case.  This code provides for a 20 percent rating for mild incomplete paralysis on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and, severe incomplete paralysis is rated 70 percent disabling on the major side and 60 percent on the minor side.  Complete paralysis of all radicular groups is rated 90 percent disabling on the major side and 80 percent on the minor side.  38 C.F.R. § 4.124a, Diagnostic Code 8513.

Under 38 C.F.R. § 4.123, neuritis (characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating) is to be rated on the scale for the nerve involved, with a maximum equal to severe incomplete paralysis.  This code further provides that for neuritis (other than for the sciatic nerve) not characterized by the organic changes referred to the maximum rating will be that for moderate incomplete paralysis.
 
Under 38 C.F.R. § 4.124, neuralgia (characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve) is to be rated with a maximum equal to moderate incomplete paralysis.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Factual Background

The record shows that the Veteran was diagnosed as having multiple sclerosis in approximately August 1994.  A report of private evaluation at that time shows that the Veteran was left-handed.  A September 2005 private treatment record from Neurological Associates indicated that the Veteran's multiple sclerosis had essentially been in remission for the last ten years.  Physical examination was essentially normal with very slight subjective sensory disturbance in the left lower extremity.  Follow up April 2006 and April 2007 records showed no changes from the previous appointment.  Private treatment records from the Veteran's family practitioner, R.G., M.D. in 2006 also documented that the Veteran's disability was stable and that he was being followed by neurology.  

The Veteran was afforded a VA examination in May 2007.  The Veteran reported being stable without flare-ups for the past ten years.  The Veteran denied headaches and dizziness.  It was noted that he was ambidextrous.  On physical examination, it was observed that motor involvement was primarily located on the left side.  The left lower extremity had decrease in strength to 4+/5 both below and above the knee.  

He also had footdrop on the left that was only noted when he was fatigued, which occurred several times a week.  He might flare and notice an exacerbation of left-sided symptoms of both decreased strength and sensation.  He also noted decreased sensation for the top of the thigh all the way down to the tip of his toes on the left.  Decreased sensation to light touch, pinprick and vibration were noted on examination.  He also had decreased sensation in the left upper extremity.  

Strength in the left upper extremity was 5-/5.  Deep tendon reflexes were +2 in the left upper extremity.  In the left lower extremity, he had hyperreflexia, left 4+ and right 3+ reflexes.  He also had two beats of clonus on the left lower extremity.  Balance was noted to be intact.  The Veteran did complain of excess easy fatigability and was very sensitive to very hot weather and noticed increased fatigue with warm weather.  It appears that as the Veteran did not report any issues with respect to his right side, the examination report did not address the right upper and lower extremities.  

The Veteran also complained of urinary urgency.  During the day, he went approximately six times and one time at night.  He denied any incontinent episodes of the bowel or bladder.  He also reported erectile dysfunction.  Of note, he had optic neuritis last diagnosed in 1993, which had resolved with his most recent eye examination being normal.  He did complain of benign floaters in both eyes, but denied diplopia.  

There were no psychiatric manifestations.  He also did not have any effects involving smell or taste.  The diagnosis was multiple sclerosis.  All joints exhibited normal range of motion and fatiguing caused no change from pain, fatigue, weakness, lack of endurance, incoordination.  The Veteran had reported flare-ups when he got tired with limping on the left side, but the examiner would have to resort to "mere speculation" in order to express additional limitations during these flare-ups.   

The Veteran was afforded another VA examination in May 2011.  The claims file was not available for review.  However, the examiner did review the prior examination report.  The Veteran reported that since the last examination, he had decreased sensation in his left lower extremity.  He again indicated that he had footdrop when he got tired.  The Veteran denied headaches or dizziness and indicated that there was no history of requiring assistive devices for walking.  He reported left side weakness, lower extremity more than upper extremity.  

Although he denied paralysis, he complained of the following: dysesthesias, described as pins/needles in the left foot; left leg numbness; and paresthesias of the left foot, described as intermittent and tingling.  The Veteran again reported floaters as noted on the last exam and blurred vision in the right eye.  He also had coordination problems when he became really fatigued, he had decreased strength on the left side causing balance problems primarily because he could not control his left foot due to footdrop.  

There was no history of cognitive impairment, impaired bladder or bowel function, difficulty breathing, difficulty swallowing or fever.  He did have frequent fatigability.  He was noticeably weaker on the left side, his footdrop increased and he had to concentrate on walking so as not to stumble and fall.  He also reported a history of constant insomnia.  

On physical examination, left and right triceps reflexes were 1+, left knee jerk was 4+ and right knee and ankle jerk were 3+.  The examiner was unable to elicit left and right plantar (Babinski) reflexes.  

Sensory examination of the right upper and lower extremities was normal.  Sensory examination of the left upper extremity showed decreased sensation to vibration in the hand and decreased sensation to pain/pinprick and light touch in the entire arm, but no dysesthesias.  

Sensory examination of the left lower extremity showed decreased vibration below the knee and decreased pain/pinprick and light touch on the anterior leg from thigh to foot.  There was also dysesthesias present described as pins/needs of the foot.  

Motor examination of the extremities showed either active movement against some resistance or full resistance.  There was no evidence of cranial nerve impairment, gait abnormality, imbalance, tremors, fasciculations, cognitive or psychiatric impairment, speech impairment, loss of taste or smell, limitation of motion of joints, or bowel and bladder impairment.  It was observed that the Veteran was still employed full time.  His work was flexible in that he could arrange his appointments to accommodate how he felt and stay home on days he was tired.  The diagnosis was multiple sclerosis of the relapsing/remitting type.  There were no effects on usual occupation.  

The Veteran was independent with activities of daily living.  He was able to cut the grass the day before.  He walked the dog every evening.  He could play some golf on a limited basis and play lightly with his daughter.  He no longer ran, but could do a few push-ups on his stronger days.         

A contemporaneous eye examination showed an impression of presbyopia and multiple sclerosis with history per Veteran of optic neuritis of the right eye.  The examiner found minimal superonasal field loss of the right eye of no functional significance.  No current visual or ocular functional deficits were noted.  It was a stable ocular examination.  Visual acuity without correction was 20/20 in both eyes at distance and 20/30 in the right eye and 20/25- in the left eye at near.  

In statements of record, the Veteran has asserted that he should have been awarded a minimum 30 percent rating under Diagnostic 8018 for his multiple sclerosis.  He also reported urinary voiding issues that should be awarded a separate 10 percent evaluation.  

Analysis

Multiple Sclerosis with Left Lower Extremity Weakness and Erectile Dysfunction

Both VA examinations clearly document decreased sensation to pinprick, light touch and vibration in the left leg; and the most recent examination documented some decreased strength and significantly abnormal reflexes.  Further, the most recent VA examination also showed that dysesthesias was present.  

Significantly, footdrop on fatigue that affected his balance and occurred several times a week was reported on the VA examinations.  In taking the Veteran's symptoms and abnormal examination findings into consideration, the Board finds that an initial 40 percent rating is warranted for moderately severe incomplete paralysis under Diagnostic Code 8520.  The 40 percent rating should be applied from the date of claim, effective December 28, 2006, as the Veteran's decreased sensation and footdrop have been consistent throughout the appeal.  See Fenderson.     

The preponderance of the evidence is against a rating in excess of 40 percent as there has been no showing of any, let alone, marked muscular atrophy, or a complete lack of movement possible to warrant higher ratings under Diagnostic Code 8520.  The most recent VA examiner clearly found no evidence of muscle atrophy.  The Veteran retains some motor strength on examination and function of his left leg, as was evidenced by his strength and reflexes.  At the examination, the Veteran also expressly denied any paralysis.  In sum, the preponderance of the evidence is against a rating in excess of the currently assigned 40 percent.  

Left Upper Extremity Weakness

As the evidence of record shows that the Veteran's sensory abnormalities of the left upper extremity affect the entire arm, the Veteran's disability would be more appropriately rated under Diagnostic Code 8513 for paralysis of all radicular groups.  See Butts v. Brown, 5 Vet. App. 532 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Based on the medical evidence of record and resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's left upper extremity weakness more nearly approximates moderate incomplete paralysis of all radicular groups, which provides for a 40 percent rating for the major hand.  The record clearly reflects sensory abnormalities that affect the entire arm as well as some decreased strength and abnormal reflexes.  In sum, the Board finds that an initial 40 percent rating is warranted for moderate incomplete paralysis under Diagnostic Code 8513.  Moreover, the 40 percent rating should be applied from the date of claim, effective December 28, 2006 as the Veteran's symptoms have been consistent throughout the appeal.  See Fenderson.

The preponderance of the evidence is against a rating in excess of 40 percent as the Veteran's disability picture does not more nearly approximate severe incomplete paralysis of all radicular groups.  At the VA examinations, muscle tone was normal and there was no atrophy.  The Veteran also still exhibited motor strength on examination.  Moreover, as with his left leg, the Veteran obviously still had function in his left arm as was evidenced by his ability to perform his activities of daily living.  At the examination, the Veteran also expressly denied any paralysis.  In sum, the preponderance of the evidence is against a rating in excess of the currently assigned 40 percent.  

Right Lower Extremity Weakness

Although sensory examination of the right leg was intact, the most recent VA examination did find hyperactive reflexes.  In light of these findings, and when resolving the benefit of the doubt in favor of the Veteran, a separate 10 percent rating under Diagnostic Code 8520 for mild paralysis of the sciatic nerve is warranted throughout the course of the appeal, effective December 28, 2006.  

The preponderance of the evidence is against a higher rating as the Veteran has no other disability of the right upper extremity other than the abnormal reflexes.  Again, at the VA examinations, there were no sensory abnormalities.  Further, muscle tone was normal and there was no atrophy.  The Veteran also still exhibited good motor strength on examination.  At the examinations, the Veteran also did not report any problems with his right lower extremity.  In sum, the preponderance of the evidence is against a rating in excess of the currently assigned 10 percent.  

Right Upper Extremity Weakness

Likewise, sensory examination of the right upper extremity was intact, but the most recent VA examination did find abnormal (diminished) reflexes.  In light of these findings, and when resolving the benefit of the doubt in favor of the Veteran, a separate 20 percent rating under Diagnostic Code 8513 for mild paralysis of all radicular groups on the minor hand is warranted throughout the course of the appeal, effective December 28, 2006.  

Nevertheless, the preponderance of the evidence is against a higher rating as the Veteran's disability picture does not more nearly approximate moderate incomplete paralysis of all radicular groups.  Again, at the most recent VA examination, there were no sensory abnormalities observed.  Further, muscle tone was normal and there was no atrophy.  The Veteran also still exhibited good motor strength on examination.  At the examinations, the Veteran again did not report any symptoms with respect to his right upper extremity.  In sum, the preponderance of the evidence is against a rating in excess of the currently assigned 20 percent.  

Other Considerations

The Veteran has reported other symptoms related to multiple sclerosis, mainly erectile dysfunction, optic neuritis and urinary urgency.  Nevertheless, these symptoms do not meet the criteria for separate compensability ratings.  With respect to erectile dysfunction, the Veteran has been awarded special monthly compensation for loss of use of a creative organ.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350.  As there has been no evidence of penis deformity, with loss of erectile power, a compensable rating under 38 C.F.R.  § 4.115b, Diagnostic Code 7522 is not warranted. 

The record does not show that the Veteran currently has any type of visual impairment to warrant a compensable rating under the rating criteria for diseases of the eye.  See 38 C.F.R. § 4.79.  Significantly, at the May 2011 eye examination, only minimal superonasal field loss of the right eye was noted with no functional significance.  The examiner clearly found no current visual or ocular functional deficits.  The ocular examination was described as stable. 

The Board also does not find that a separate compensable rating is warranted for urinary urgency.  The Veteran reported voiding six times a day and one time at night at the May 2007 examination.  However, at that time he denied bladder incontinence.  Moreover, at the most recent VA examination, the Veteran expressly denied any history of impaired bladder function.  He voiced no complaint of urinary urgency.  Thus, the Board cannot find that a separate compensable rating is warranted for urinary frequency as there is no evidence of a daytime voiding interval between two to three hours, or awakening to void two times per night.  See 38 C.F.R. § 4.115a.  

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.



TDIU

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the record clearly shows that the Veteran is currently employed full time.  Accordingly, there is no need for further analysis with respect to this matter.  

Conclusion

In sum, an initial disability evaluation of 40 percent, but no higher, is warranted for multiple sclerosis with left lower extremity weakness and erectile dysfunction, effective December 28, 2006.  Further, an initial disability rating of 40 percent, but no higher, is warranted for left upper extremity weakness.  Separate ratings of 10 percent, but no higher, for right lower extremity weakness and 20 percent, but no higher, for left lower extremity weakness is also warranted.  The preponderance of the evidence is against a finding that the disabilities approximate the criteria for ratings in excess of those granted in this decision.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.  Reasonable doubt does not arise with regard to questions of entitlement to evaluations in excess of those granted in this decision.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).







							(CONTINUED ON NEXT PAGE)
ORDER

An initial disability evaluation of 40 percent, for multiple sclerosis with left lower extremity weakness and erectile dysfunction is granted, effective December 28, 2006.   

An initial disability evaluation of 40 percent, for left upper extremity weakness is granted, effective December 28, 2006.     

A separate disability evaluation of 10 percent, for right lower extremity weakness is granted, effective December 28, 2006.     

A separate disability evaluation of 20 percent, for right upper extremity weakness is granted, effective December 28, 2006.     




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


